UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6652



JOHN EDWARD HAMMOND,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
State of South Carolina Attorney General,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Solomon Blatt, Jr., Senior District
Judge. (CA-99-779-3-8BC)


Submitted:   July 27, 2000                 Decided:   August 7, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Edward Hammond, Appellant Pro Se. Robert Eugene Bogan, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John E. Hammond seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.*    See Hammond v. South Carolina,

No. CA-99-779-3-8BC (D.S.C. Apr. 14, 2000.       We deny Hammond’s

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       The magistrate judge relied on our interpretation of 28
U.S.C.A. § 2254(d)(1) (West Supp. 2000), announced in Green
v. French, 143 F.3d 865 (4th Cir. 1998), cert. denied, 525 U.S.
1090 (1999), to deny Hammond relief. The Supreme Court recently
overruled that aspect of Green, however, in Williams v. Taylor, 120
S. Ct. 1495 (2000). We have reviewed Hammond’s appeal in light of
Williams and conclude that the state habeas corpus court’s decision
was not “‘contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme
Court.’” Williams, 120 S. Ct. at 1517 (quoting § 2254(d)(1)).


                                 2